 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
                                                            Case No. 2:15-cv-2370 MCE AC P
12   STEVEN GARDUNO,
13                                         Plaintiff,
14                 v.
                                                            [PROPOSED] ORDER
15

16   MCDONALD, et al.,
17                                      Defendants.
18

19        Good cause appearing, the Court grants defendants’ ex parte motion, ECF No. 43, to

20   suspend the discovery and motion deadlines in this case pending settlement negotiations.

21   Accordingly, the deadlines set forth in the Discovery and Scheduling Order filed June 18, 2019,

22   ECF No. 39, are vacated. If necessary, new deadlines will be set following the October 31, 2019

23   settlement conference.

24        SO ORDERED.

25   DATED: September 3, 2019

26

27

28
                                                        1
                                                                    [Proposed] Order (2:15-cv-2370 MCE AC P)
